internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-118256-00 date date legend x y state d1 d2 d3 this responds to the letter dated date submitted on behalf of x requesting an extension of time under sec_301 of the procedure and administration regulations to elect to treat y as a qualified_subchapter_s_subsidiary qsub for federal tax purposes facts according to the information submitted x was incorporated under state law and elected subchapter_s status effective d1 y was incorporated on d2 and elected subchapter_s status effective d2 on d3 x acquired all of the outstanding_stock of y x intended to treat y as a qsub effective d3 but inadvertently failed to timely file the election plr-118256-00 law and analysis sec_1361 of the internal_revenue_code defines a qsub as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 provides that the election will be effective on the date specified on the election form or on the date the election is filed if no date is specified the effective date specified on the election cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing in notice_97_4 1997_1_cb_351 the internal_revenue_service prescribed temporary election procedures for an s_corporation to elect qsub treatment for a subsidiary these procedures included use of form_966 corporate dissolution or liquidation to make the qsub election in general the election was effective on the date the form_966 was filed or up to days prior to the filing of the form effective date final regulations td 2000_6_irb_498 f_r were published relating to qsubs and other subsidiaries of s_corporations the final regulations provided that qsub elections shall be made by filing the form to be provided for that purpose in the preamble to those final regulations taxpayers were instructed to continue following the instructions in notice_97_4 until a new qsub election form was available on date in notice_2000_58 2000_47_irb_491 the service announced that new form_8869 qualified_subchapter_s_subsidiary election was available for qsub elections sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election to mean an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made we conclude that plr-118256-00 x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 accordingly x is granted an extension of time of sixty days from the date of this letter to elect to treat y as a qsub effective d3 the election should be made by filing form_8869 with the appropriate service_center a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation or whether y is a valid qsub this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
